 
Exhibit 10.8
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
27th day of February, 2018, to be effective as of November 14, 2017 (the
“Effective Date”), by and between Nova Lifestyle Inc., a Nevada corporation (the
“Company”), and Min Su (the “Executive”).


WITNESSETH:




WHEREAS, the parties desire to enter into this Agreement setting forth terms and
conditions of the employment relationship between the Executive and the Company.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


1. EMPLOYMENT.


1.1 Agreement to Employ. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an officer and employee of the Company.


1.2 Duties and Schedule. Executive shall serve as the Company’s Secretary. The
responsibilities of the Executive shall be subject to the bylaws of the Company
and determined by the Board of Directors of the Company (the “Board”) and the
Chief Executive Officer (“CEO”). The Executive shall report directly to the
Company’s Chief Executive Officer and shall have such responsibilities as
designated by the Board and CEO to the extent that such responsibilities are not
inconsistent with all applicable laws, regulations and rules. Executive shall
devote her best efforts and all of her business time to her position with the
Company and shall have no other employment with a third party during the Term.
 
2. TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner terminate
pursuant to Section 4, the Company shall employ Executive for a one-year term
commencing on the Effective Date (the “Term”), which Term shall be renewable
upon mutual agreement of the Company and the Executive.
 
3. COMPENSATION.
 
3.1   Salary. Executive’s salary during the Term shall be $70,000.00 per year
(the “Salary”), payable monthly.
 
3.2 Bonus. At the sole discretion of the Board, or any committee duly designated
by the Board and authorized to act thereto, the Executive shall be eligible for
an annual cash bonus.
 
3.3 Restricted Stock Unit Award. The Company agrees to grant an award of 30,000
Restricted Stock Units (“RSU”) to Executive pursuant to the Company’s 2014
Omnibus Long-Term Incentive Plan (the “2014 Plan”).  Each RSU represents the
right to receive one share of common stock of the Company. The Company and
Executive hereby acknowledge and agree that the fair value of the 30,000 RSU to
be calculated based on the closing price per share of the Company’s common stock
listed on Nasdaq on the date of the award granted by the Compensation Committee
of the Board.  The RSU grants shall vest in accordance with the following
schedule: 25% on the date of grant, 25% on March 31, 2018, 25% on June 30, 2018
and 25% on September 30, 2018.


3.4 Vacation. Executive shall be entitled to 8 days of paid vacation per year.
In the event that Executive remains employed by the Company 3 years past the end
of the Term, Executive shall be entitled to 12 days of paid vacation.
 

--------------------------------------------------------------------------------

3.5 Business Expenses. Executive shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Executive; provided that they are
incurred and approved in writing in accordance with the Company’s expense
policy.
 
4. TERMINATION.
 
4.1 Death. This Agreement shall terminate immediately upon the death of
Executive and Executive’s estate or Executive’s legal representative, as the
case may be, shall be entitled to Executive’s accrued and unpaid Salary and
vacation as of the date of Executive’s death, plus all other compensation and
benefits that were vested through the date of Executive’s death.
 
4.2 Disability. In the event of Executive’s Disability, this Agreement shall
terminate and Executive shall be entitled to (a) accrued and unpaid Salary and
vacation through the first date that a Disability is determined; and (b) all
other compensation and benefits that were vested through the first date that a
Disability has been determined. “Disability” shall have the meaning as defined
in the 2014 Plan.
 
4.3 Termination by Company for Cause.  The Company may terminate the Executive
for Cause without notice and such termination shall take effect upon the receipt
by Executive of the Notice of Termination. Upon the effective date of the
termination for Cause, Executive shall be solely entitled to accrued and unpaid
Salary through such effective date. “Cause” shall have the meaning as defined in
the 2014 Plan.
 
4.4 Voluntary Termination by Executive. The Executive may voluntarily terminate
her employment for any reason and such termination shall take effect 30 days
after the receipt by Company of the Notice of Termination. Upon the effective
date of such termination, Executive shall be entitled to (a) accrued and unpaid
Salary and vacation through such termination date; and (b) all other
compensation and benefits that were vested through such termination date.  In
the event Executive is terminated without notice, it shall be deemed a
termination by the Company for Cause.
 
4.5 Notice of Termination. Any termination of the employment by the Company or
the Executive shall be communicated by a notice in accordance with Section 8.4
of this Agreement (the “Notice of Termination”).   Such notice shall (a)
indicate the specific termination provision in this Agreement relied upon and
(b) if the termination is for Cause, the date on which the Executive’s
employment is to be terminated.
 
4.6 Severance. The Executive shall not be entitled to severance payments upon
any termination provided in Section 4 herein.
 
5. EMPLOYEE’S REPRESENTATION. The Executive represents and warrants to the
Company that: (a) she is subject to no contractual, fiduciary or other
obligation which may affect the performance of her duties under this Agreement;
(b) she has terminated, in accordance with their terms, any contractual
obligation which may affect her performance under this Agreement; and (c) her
employment with the Company will not require her to use or disclose proprietary
or confidential information of any other person or entity.
 
 6. CONFIDENTIAL INFORMATION Except as permitted or directed by the Board of
Directors of the Company in writing, during the time the Executive is employed
by the Company or at any time thereafter, the Executive shall not use for her
personal purposes nor divulge, furnish, or make accessible to anyone or use in
any way (other than in the ordinary course of the business of the Company) any
confidential or secret information or knowledge of the Company, whether
developed by himself or by others. Such confidential and/or secret information
encompassed by this Section 6 includes, but is not limited to, the Company’s
customer and supplier lists, business plans, software, systems, and financial,
marketing, and personnel information. The Executive agrees to refrain from any
acts or omissions that would reduce the value of any confidential or secret
knowledge or information to the Company, both during her employment hereunder
and at any time after the termination of her employment. The Executive’s
obligations of confidentiality under this Section 6 shall not apply to any
knowledge or information that

--------------------------------------------------------------------------------

is now published publicly or that subsequently becomes generally publicly known,
other than as a direct or indirect result of a breach of this Agreement by the
Executive.
 
7.  NON-COMPETITION: NON-SOLICITATION; INVENTIONS.
 
7.1 Non-Competition.  During the employment of the Executive under this
Agreement and for a period of six (6) months after termination of such
employment, the Executive shall not at any time compete on her own behalf, or on
behalf of any other person or entity, with the Company or any of its affiliates
within all territories in which the Company does business with respect to the
business of the Company or any of its affiliates as such business shall be
conducted on the date hereof or during the employment of the Executive under
this Agreement. The ownership by the Executive of not more than 5% of a
corporation, partnership or other enterprise shall not constitute a violation
hereof.
 
7.2 Non-Solicitation.  During the employment of the Executive under this
Agreement and thereafter Executive shall not at any time (i) solicit or induce,
on her own behalf or on behalf of any other person or entity, any employee of
the Company or any of its affiliates to leave the employ of the Company or any
of its affiliates; or (ii) solicit or induce, on her own behalf or on behalf of
any other person or entity, any customer or Prospective Customer of the Company
or any of their respective affiliates to reduce its business with the Company or
any of its affiliates. For the purposes of this Agreement, “Prospective
Customer” shall mean any individual, corporation, trust or other business entity
which has either (a) entered into a nondisclosure agreement with the Company or
any Company subsidiary or affiliate or (b) has within the preceding 12 months
received a currently pending and not rejected written proposal in reasonable
detail from the Company or any of the Company’s subsidiary or affiliate.
 
7.3 Inventions and Patents. The Company shall be entitled to the sole benefit
and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Executive while she
is in the service of the Company, and all patents for the same. During the Term,
Executive shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Executive shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Executive.
 
 7.4 Return of Property.  The Executive agrees that all property in the
Executive’s possession that she obtains or is assigned in the course of her
employment with the Company, including, without limitation, all documents,
reports, manuals, memoranda, customer lists, credit cards, keys, access cards,
and all other property relating in any way to the business of the Company, is
the exclusive property of the Company, even if the Executive authored, created,
or assisted in authoring or creating such property. The Executive shall return
to the Company all such property immediately upon termination of employment or
at such earlier time as the Company may request.
 
7.5 Court Ordered Revisions. If any portion of this Section 7 is found by a
court of competent jurisdiction to be invalid or unenforceable, but would be
valid and enforceable if modified, this Section 7 shall apply with such
modifications necessary to make this Section 7 valid and enforceable.  Any
portion of this Section 7 not required to be so modified shall remain in full
force and effect and not be affected thereby.
 
7.6 Specific Performance. The Executive acknowledges that the remedy at law for
any breach of any of the provisions of Section 7 will be inadequate, and that
the Company shall be entitled, in addition to any remedy at law or in equity, to
preliminary and permanent injunctive relief and specific performance.
 
8. MISCELLANEOUS.
 
8.1 Indemnification.  The Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than

--------------------------------------------------------------------------------

any such Losses incurred as a result of Executive’s negligence or willful
misconduct.  The Company shall, or shall cause a subsidiary thereof to, advance
to Executive any expenses, including attorney’s fees and costs of settlement,
incurred in defending any such proceeding to the maximum extent permitted by
applicable law.  Such costs and expenses incurred by Executive in defense of any
such proceeding shall be paid by the Company or applicable subsidiary in advance
of the final disposition of such proceeding promptly upon receipt by the Company
of (a) written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of Executive to repay the amounts so advanced if it shall ultimately be
determined pursuant to any non-appealable judgment or settlement that Executive
is not entitled to be indemnified by the Company or any subsidiary thereof.  The
Company will provide Executive with coverage under all directors and officers
liability insurance policies that it has in effect during the Term, with no
deductible to Executive.


8.2 Applicable Law. Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada, applied without reference to principles of conflict of laws.  Any legal
action or proceeding arising out of or relating to this Agreement shall be
brought in the courts in the State of Nevada.
 
8.3 Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
8.4 Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party, by an international mail
courier, or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Executive:


Mindy (Min) Su
c/o Nova Lifestyle, Inc.
6565 East Washington Blvd.
Commerce, CA 90040


With a copy to (which shall not constitute a notice):


If to the Company:
Chief Executive Officer
6565 East Washington Blvd.
Commerce, CA 90040


With a copy to (which shall not constitute notice):


Garvey Schbuert Barer
1000 Potomac Street NW, 2nd Floor
Washington, DC 20007
Jeffrey Li


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when delivered to the addressee.


8.5 Withholding. The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.
 

--------------------------------------------------------------------------------

8.6 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.
 
  8.7 Captions. The captions of this Agreement are not part of the provisions
and shall have no force or effect.
 
8.8 Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
8.9 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.
 
8.10 Waiver. Either Party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
8.11 Successors.  This Agreement is personal to Executive and, without the prior
express written consent of the Company, shall not be assignable by Executive.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
estate, heirs, beneficiaries, and/or legal representatives. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
 
8.12 Joint Efforts/Counterparts. Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.13 Representation by Counsel.   Each Party hereby represents that it has had
the opportunity to be represented by legal counsel of its choice in connection
with the negotiation and execution of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




Executive:
 
 
 
By: /s/ Min Su                                              
      Min Su
 
NOVA LIFESTYLE, INC.
 
 
 
By: /s/ Tawny Lam                                                  
       Tawny Lam, Chief Executive Officer
 



